DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 01/26/2022.
Claims 1, 2 and 4-39 are pending. 
Response to Arguments
No arguments have been provided for the interpretation of the phrases “visual information system”, “determination system”, and “projection system” under 35 U.S.C. 112(f), therefore, the interpretation under 35 U.S.C. 112(f) is maintained. 
Applicant’s arguments, see page 11, filed 01/26/2022, with respect to the rejection of claims 2-4, 6-9, 14-20, 22, and 25-31 under 35 U.S.C. 112(b) have been fully considered. 
Rejection of claims 2-4, 6-9, 14-20, 22, and 25-31 under 35 U.S.C. 112(b) 
Claim 3 has been cancelled. The amendments to claims 2, 4, 6, 8, 9, 14-18, 22, and 25-31 overcome the rejection under 35 U.S.C. 112(b). However, the amendments to claims 7, 19, and 20 do not overcome the rejection, and therefore the rejection of claims 7, 19, and 20 under 35 U.S.C. 112(b) is maintained. New claims 32-39 are addressed in the office action below. 
Applicant’s arguments, see pages 12-15, filed 01/26/2022, with respect to the rejection of claims 1, 2, 4-6, 8-11, 13, 15, 16, 21, and 23 under 35 U.S.C. 102(a)(1) and claims 3, 12, 14, 17-19, 22, 24-29, and 31 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Rejection of claims 1, 2, 4-6, 8-11, 13, 15, 16, 21, and 23 under 35 U.S.C. 102(a)(1)
Independent claim 1 has been amended to include limitations from claim 3, which has now been cancelled. Specifically, claim 1 has been amended to include “wherein the rate is determined such that the distance covered by the handpiece between two light pulses is less than or equal to d where d is the dimension of the output window in the direction of movement of the handpiece the light pulses being laser pulses.” Applicant argues, see Remarks at page 13, that Liu does not teach “the rate is determined such that the distance covered by the handpiece between two light pulses is less than or equal to d where d is the dimension of the output window in the direction of movement of the handpiece”. However, in the 10/06/2021 Non-Final Rejection, Examiner relied on Weckwerth to teach this limitation. Weckwerth, in a similar field of endeavor, teaches a handpiece for laser skin treatment. Weckwerth teaches the rate being determined such that the distance covered by the handpiece between two light pulses is less than or equal to d where d is the dimension of the output window in the direction of movement of the handpiece (e.g. Weckwerth, Page 21, line 29 – Page 22, line 8: markings are spaced at a distance smaller than the area treatable in a single pulse, which means the distance is smaller than the dimension of the light pulse output window, these markings allow the calculation of increasing or decreasing the speed of the movement of the handpiece). Applicant further argues that Weckwerth does not describe an optical, capacitive, or inertial motion detector. However, in the 10/06/2021 Non-Final Rejection, Examiner relied on Liu to teach this limitation (e.g. Liu, Par. [0012]: using motion sensor; Par. [0113]: sensor can be motion sensor; Par. [0123]: sensor can be capacitive sensor; Fig. 1: sensors 26).   Therefore, claim 1 is now rejected under 35 U.S.C. 103, as explained in the office action below. New claims 32-39 are addressed in the office action below. 
Rejection of claims 3, 12, 14, 17-19, 22, 24-29, and 31 under 35 U.S.C. 103
Claim 3 has been cancelled. No additional arguments have been provided regarding the rejection of the dependent claims. Therefore, the rejections are maintained, as explained in the office action below. New claims 32-39 are addressed in the office action below. 


Rejection of claims 7, 20, and 30
In the 10/06/2021 Non-Final Rejection, Examiner had indicated that claims 7, 20, and 30 have no prior art rejections. However, based on the amendments to claims 7, 20, and 30, the claims are now  broader. Therefore, claims 7, 20, and 30 are now rejected under 35 U.S.C. 103 as explained below. Further, the amendments to claims 7 and 20 did not overcome the rejection under 35 U.S.C. 112(b), as explained above. 
Claim Objections
Claims 1, 25, 34, 36, 37, and 39 are objected to because of the following informalities:
Claim 1, line 14, “movement of the handpiece the light pulses” should read “movement of the handpiece, the light pulses”.
Claim 25, line 2, “device according claim 1” should read “device according to claim 1”.
Clam 34, line 4, “on the basis at least” should read “on the basis of at least”.
Claim 36, line 2, “system being at least one” should read “system comprises at least one”.
Claim 37, line 2, “system configured” should read “system is configured”.
Claim 39, page 10, line 3, “on the basis at least of at least” should read “on the basis of at least”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the “visual information system” in claim 21, the “determination system” in claim 24, and the “projection system” in claim 36. The “visual information system” is being understood as any system that allows viewing the progress of the treatment as described in the instant specification on Page 38, lines 15-18. The “determination system” is being understood as any sensor or system that determines the movements of the handpiece as described in the instant specification on Page 12, lines 5-8. The “projection system” is being understood as any system that can at least partially illuminate the part of the body being treated as described in the instant specification on Page 11, lines 6-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 19, 20, 35, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the trigger sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, it is unclear what is meant by “preferably at least two cameras”. It is unclear if the claim requires two cameras. 
Claim 20 recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the area” mentioned in claim 20 is the same as “a localized area” mentioned in claim 1, from which claim 20 depends.
Claim 37 recites the limitation "the treatment viewing system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be understood to depend on claim 22, which provides proper antecedence.
Claim 39 recites the limitation "the base station" on page 10 in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 39 recites “at around 750 nm or at around 1064 nm” on page 10 line 8. It is unclear what wavelength is being claimed. The term “around” is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 35 is rejected based on its dependency on claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu.
Regarding claim 39, Liu teaches a device for treating, in particular for hair removal or photo-rejuvenation or vascular treatment, a part of a human body by emitting light pulses (e.g. Abstract, [0008]), comprising:
a handpiece for applying the light pulses to the part of the body, the handpiece being able to move in relation to the body (e.g. Par. [0090], Fig. 1) and comprising:
a window for outputting the light pulses onto a localized area of the part of the body (e.g. Par. [0090]: window 44 Fig. 1), and
an optical, capacitive or inertial motion detector (e.g. Par. [0012]: using motion sensor; Par. [0113]: sensor can be motion sensor; Par. [0123]: sensor can be capacitive sensor; Fig. 1: sensors 26), 
a control system for controlling the emission of the light pulses, configured so as to automatically trigger the light pulses during the movement of the handpiece at a rate determined on the basis at least of at least one item of information provided by the motion detector (e.g. Par. [0142]; Par. [0201]: automatically adjusting pulse rate based on sensor feedback), wherein the light pulses are laser pulses (e.g. Par. [0090]: laser beam is delivered through a window), the base station comprising a plurality of laser diodes arranged in a plurality of rows, the diodes in one and the same row of laser diodes being connected in series and the various rows of laser diodes being connected in parallel, or being controlled independently, each row of laser diodes having laser diodes emitting either at around 750 nm or at around 1064 nm (e.g. Fig. 23A: laser diode bars 14B arranged in rows; Pars. [0249]-[0250]; Par. [0097]: wavelength can be 810nm-2000nm), the control system determining the trigger sequence of the laser diodes on the basis of at least one feature of the skin (e.g. Par. [0348]: the system controls the radiation source based on the skin features identified, “system 132 may control one or more controllable operational parameters of device 10 (e.g. operational aspects of treatment radiation source 14) based on the number of intrinsic skin features 70 identified”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-18, 20-24, and 32-34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Weckworth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckworth.
Regarding claim 1, Liu teaches a device for treating, in particular for hair removal or photo-rejuvenation or vascular treatment, a part of a human body by emitting light pulses (e.g. Abstract, [0008]), comprising:
a handpiece for applying the light pulses to the part of the body, the handpiece being able to move in relation to the body (e.g. Par. [0090], Fig. 1) and comprising:
a window for outputting the light pulses onto a localized area of the part of the body (e.g. Par. [0090]: window 44 Fig. 1), and
an optical, capacitive or inertial motion detector (e.g. Par. [0012]: using motion sensor; Par. [0113]: sensor can be motion sensor; Par. [0123]: sensor can be capacitive sensor; Fig. 1: sensors 26), 
a control system for controlling the emission of the light pulses, configured so as to automatically trigger the light pulses during the movement of the handpiece at a rate determined on the basis at least of at least one item of information provided by the motion detector (e.g. Par. [0142]; Par. [0201]: automatically adjusting pulse rate based on sensor feedback), wherein the light pulses are laser pulses (e.g. Par. [0090]: laser beam is delivered through a window).
However, Liu fails to teach wherein the rate is determined such that the distance covered by the handpiece between two light pulses is less than or equal to d where d is the dimension of the output window in the direction of movement of the handpiece. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to determine the treatment rate such that the distance covered by the handpiece between two light pulses is less than the dimension of the output window (e.g. Page 21, line 29 – Page 22, line 8: markings are spaced at a distance smaller than the area treatable in a single pulse, which means the distance is smaller than the dimension of the light pulse output window, these markings allow the calculation of increasing or decreasing the speed of the movement of the handpiece; As explained in the Response to Arguments section above, claim 1 is now rejected over a combination of Liu and Weckwerth as explained). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include determining the treatment rate such that the distance covered by the handpiece between two light pulses is less than the dimension of the output window as taught by Weckwerth in order to provide the predictable results of detecting indicia that can be used to calculate and adjust the speed of the device (e.g. Page 22, lines 5-8).
Regarding claim 2, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the motion detector is used to determine the direction and the speed of movement of the handpiece over the part of the body (e.g. Par. [0113]; Par. [0124]).
Regarding claim 4, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the maximum emission frequency of the light pulses is greater than or equal to 10 Hz (e.g. Par. [0100]: the frequency of light pulse can be between 0.5 Hz – 75 Hz).
Regarding claim 5, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the light pulses are laser pulses and the device comprises a base station comprising a laser source emitting laser pulses, the handpiece being optically connected to the laser source by at least one optical guide (e.g. Par. [0094]; Fig. 1: radiation engine 12 connected to device 10 through optics 16; the device 10 is considered to be handpiece, and the radiation engine 12 is considered to be the base station) [Note: As claimed, the base station is not claimed as a separate unit, and therefore the radiation engine of Liu meets the limitation of the claim.].
Regarding claim 6, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the base station comprises a plurality of laser diodes arranged in a plurality of rows, the diodes in one and the same row of laser diodes being connected in series and the various rows of laser diodes being connected in parallel, or being controlled independently, each row of laser diodes having laser diodes emitting either at around 750 nm or at around 1064 nm (e.g. Fig. 23A: laser diode bars 14B arranged in rows; Pars. [0249]-[0250]; Par. [0097]: wavelength can be 810nm-2000nm).
Regarding claim 7, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the control system determines the trigger sequence of the laser diodes on the basis of at least one feature of the skin (e.g. Par. [0348]: the system controls the radiation source based on the skin features identified, “system 132 may control one or more controllable operational parameters of device 10 (e.g. operational aspects of treatment radiation source 14) based on the number of intrinsic skin features 70 identified”). 
Regarding claim 8, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the motion detector is outside the light pulse output window (e.g. Fig. 1: sensors 26 outside and adjacent to window 44).
Regarding claim 9, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the motion detector is optical (e.g. Par. [0121]; Par. [0072]: optical displacement sensor).
Regarding claim 10, Liu in view of Weckworth teach the invention as claimed and Liu further teaches a processing system for processing the images provided by the motion detector (e.g. Par. [0364]).
Regarding claim 11, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the processing system for processing the images provided by the motion detector determines a feature of the skin, and the control system drives the light pulses on the basis of said feature of the skin (e.g. Par. [0130]: a sensor for detecting color/pigmentation of skin which is understood to be a feature; Par. [0136]: device can be controlled based on sensor feedback).
Regarding claim 13, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the processing system for processing the images provided by the motion detector detects pressing of the handpiece on the skin, the control system being configured so as to prevent a light pulse from being emitted when the handpiece is not being pressed against the skin (e.g. Par. [0442]).
Regarding claim 14, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the handpiece comprises an optical system arranged upstream of the window (e.g. Par. [0090]; Fig. 1: optics 16 upstream window 44). 
However, Liu in view of Weckworth fails to teach transforming the cross section of the beam before the window into an emitted beam cross section having, in a direction of movement of the handpiece, two parallel opposing edges. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a square shape of the lens (i.e. a square shape has two parallel opposing edges) in order to transform the beam in order to provide treatment to the entire area chosen (e.g. Page 14, lines 18-22). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckworth to include transforming the beam into a square shape as taught by Weckwerth in order to provide the predictable results of providing treatment to the entire area chosen. 
Regarding claim 15, Liu in view of Weckworth teach the invention as claimed and Liu further teaches a settable focusing system for varying the focal length of the laser pulse at the output of the handpiece (e.g. Pars. [0104]-[0105]: optics allow the radiation source to be placed at any desired distance from the application end of the device, which is considered to be a settable focus system).
Regarding claim 16, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the handpiece comprises a cooling system for cooling the handpiece (e.g. Fig. 1: heat sink 36; Par. [0144]: cooling system comprises heat sink).
Regarding claim 17, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the temperature of the face of the handpiece configured so as to come into contact with the skin is, during operation, at most 25°C (e.g. Par. [0171]). 
Liu in view of Weckworth discloses the claimed invention except for the temperature being less than or equal to 20°C.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Liu in view of Weckworth with the temperature being less than or equal to 20°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Regarding claim 18, Liu in view of Weckworth teach the invention as claimed and Liu fails to teach wherein each laser pulse emitted by the output window has a power flux density greater than or equal to 200 W/cm2. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known for the laser pulse to have a power greater than 200 W/cm2 (e.g. Page 14, lines 9-10: 1600 W of laser radiation can be emitted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckworth to include the power being greater than 200 W/cm2 as taught by Weckwerth in order to provide the predictable results of providing the necessary power to treat the skin. 
Regarding claim 20, Liu in view of Weckworth teach the invention as claimed and Liu further teaches a temperature detector for monitoring the local temperature of the area exposed to the light pulse, the control system being configured 5Appl. No. 17/057,581Amendment dated: January 26, 2022Reply to Office action of October 6, 2021so as to block triggering of the light pulses or to emit an alert signal for the operator when the local temperature is greater than a limit temperature (e.g. Par. [0128]: device consists of a temperature sensor for detecting temperature of the treatment area; Pars. [0189]-[0190]: once the skin exceeds a threshold temperature, the user is alerted through the device). 
Regarding claim 21, Liu in view of Weckworth teach the invention as claimed and Liu further teaches at least one visual information system for viewing the areas to be treated in relation to the as yet untreated areas of the part of the body to be treated (e.g. Par. [0194]: photobleaching is used to allow the user to see which areas are to be treated; Par. [0135]: sensor data is provided to user via a display; Fig. 1: display 32).
Regarding claim 22, Liu in view of Weckworth teach the invention as claimed and Liu fails to teach a treatment viewing system configured so as to display an image of the part of the body. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a treatment viewing system configured so as to display an image of the part of the body (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckworth to include the treatment viewing system that shows an image of the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated.
Regarding claim 23, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the device determines the as yet untreated areas of the part of the body, and the control system is configured so as to automatically trigger the emission of the light pulses when the handpiece is positioned on an as yet untreated area (e.g. Par. [0194]: the device is configured to provide treatment to detected untreated areas).
Regarding claim 24, Liu in view of Weckworth teach the invention as claimed and Liu fails to teach a determination system for determining the movements of the part of the body in order to make it possible to take into account the movements of the part of the body during the treatment, in particular in the precise determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a determination system for determining the movements of the part of the body in order to make it possible to take into account the movements of the part of the body during the treatment, in particular in the precise determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu  in view of Weckworth to include the determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated. 
Regarding claim 32, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein each row of laser diodes has one or more laser diodes emitting in the visible (e.g. Par. [0097]: wavelength can be in visible spectrum).
Regarding claim 33, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the motion detector comprises a light source and a multi-pixel optical detector configured so as to image a portion of the skin illuminated by the light source (e.g. Par. [0072]: optical displacement sensor; Par. [0121]: the sensor can be a multi-pixel sensor; Par. [0314]).
Regarding claim 34, Liu in view of Weckworth teach the invention as claimed and Liu further teaches wherein the handpiece comprises a focusing detection system configured so as to detect the focus of the focusing system, the device comprising a computer configured so as to adapt at least one feature of the light pulses on the basis at least of an item of information provided by the focusing detection system (e.g. Pars. [0309]-[0310]: the system comprises a detector that detects the focus of the reflected light, which the microcontroller (e.g. a computer) analyzes; Par. [0136]-[0141]: radiation source of the device can be controlled based on sensor feedback). 
Regarding claim 36, Liu in view of Weckworth teach the invention as claimed and Liu further teaches at least one projection system for projecting information onto the part of the body in order to guide the operator during the treatment (e.g. Par. [0194]: photobleaching is used to allow the user to see which areas are to be treated – Examiner considers this to be the projection system, as it allows the user to see where on the body the treatment should be applied).
Regarding claim 37, Liu in view of Weckworth teach the invention as claimed and Liu fails to teach wherein the treatment viewing system is configured to display an image of one or more of the following features: the position of the handpiece on the body, the treated areas of the part of the body and/or the untreated areas of the part of the body, and/or the history of the temperature of the skin based on the information provided by the temperature detector since the start of the treatment at each point of the part of the body to be treated. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a treatment viewing system configured so as to display an image of the part of the body, in particular a three-dimensional image, that shows the position of the handpiece on the body, and the treated areas of the part of the body and/or the untreated areas of the part of the body (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckworth to include the treatment viewing system that shows the position of the handpiece on the body, and the treated areas of the part of the body and/or the untreated areas of the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated.
Regarding claim 38, Liu in view of Weckworth teach the invention as claimed and Liu fails to teach wherein the light power emitted for each laser pulse is between 500W and 10,000W. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known for the laser pulse to have a power greater than 1 kW (e.g. Page 14, lines 9-10: 1600 W of laser radiation can be emitted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckworth to include the power being greater than 1 kW as taught by Weckwerth in order to provide the predictable results of providing the necessary power to treat the skin.
Claims 12, 25-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Weckworth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckworth, as applied to claims 1 and 10 above, and further in view of Ota (EP 1031324 – APPLICANT CITED ON IDS).
Claim 10 is obvious over Liu and Weckwerth as indicated above. Regarding claim 12, Liu further teaches wherein the treatment is a hair removal treatment (e.g. Par. [0008]; Par. [0097]; Par. [0100]; Par. [0155]). However, Liu fails to teach processing the images provided by the motion detector to detect the hairs in said images and determines the location on the skin and/or the diameter of each detected hair and/or the number of hairs detected.
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to process the images provided by the motion detector and detect the hairs in said images and determine the location on the skin and/or the diameter of each detected hair (e.g. Par. [0014]: detecting thickness of hair using a detection means; Par. [0008] – Par. [0009]: first detection means includes imaging means that detects the position of the hair on the part of the body to be treated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include processing the images provided by the motion detector detects the hairs in said images and determines the location on the skin and/or the diameter of each detected hair as taught by Ota in order to provide the predictable results of removing unwanted hair. 
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 25, Liu further teaches a method for treating a part of the body using the device according to claim 1, comprising the steps of:
applying the handpiece to the part of the body to be treated (e.g. Par. [0090]; Fig. 1), 
scanning the part of the body to be treated with the handpiece while keeping the handpiece pressed on the skin (e.g. Par. [0015]), 
the control system automatically triggering the light pulses when the handpiece moves over the skin (e.g. Par. [0142]).
However, Liu in view of Weckwerth fails to disclose applying a gel to the skin of the part of the body to be treated or to the handpiece. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to apply a cooling gel to the skin (e.g. Par. [0035]) in order to reduce irritation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include applying a cooling gel to the skin as taught by Ota in order to provide the predictable results of reducing irritation. 
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 26, Liu further teaches wherein the handpiece scans the part of the body to be treated at a speed of less than or equal to 50 cm/s (e.g. Par. [0011]; Par. [0180]).
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 27, Liu further teaches the operator selecting certain parameters (e.g. Par. [0129]; Par. [0398]). 
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 28, Liu in view of Weckwerth fails to disclose wherein the successive passes over one and the same area of the part of the body are temporally spaced by a duration of at least 1 s.  
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known for the successive passes over one and the same area of the part of the body to be temporally spaced by a duration of 10-40ms (e.g. Par. [0042]: the laser irradiation time should be between 10-40 ms in order to achieve depilation without increasing the temperature of the surrounding skin). 
Liu in view of Weckwerth and Ota discloses the claimed invention except for the duration being at least 1 s.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Liu with the duration being at least 1 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 29, Liu further teaches wherein the scanning of the handpiece over the part of the body is scanning along adjacent lines while always scanning in the same direction or in opposite directions from one line to another (e.g. Figs. 8A-J: different scanning directions are shown).
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 31, Liu further teaches wherein the treatment is a hair removal treatment (e.g. Par. [0008]; Par. [0097]; Par. [0100]; Par. [0155]) However, Liu in view of Weckwerth fails to teach the method comprising a step of estimating the distribution of the hairs, their associated diameters and/or the number of hairs on the part of the body. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to detect the hairs and determine the location on the skin and/or the diameter of each detected hair (e.g. Par. [0014]: detecting thickness of hair using a second detection means; Par. [0009]: imaging means that detects the position of the hairs on the part of the body to be treated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth and Ota to include processing the images provided by the motion detector detects the hairs in said images and determines the location on the skin and/or the diameter of each detected hair as taught by Ota in order to provide the predictable results of removing unwanted hair. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Weckworth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckworth, as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication 2013/0237973 – APPLICANT CITED ON IDS), hereinafter Kim. 
Claim 1 is obvious over Liu in view of Weckwerth as indicated above. Regarding claim 19, as best understood (see rejection under 35 U.S.C. 112(b) above), Liu fails to teach at least one camera, preferably at least two cameras, each arranged so as to have the handpiece in its field of view, and a processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body from at least these images.
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body (e.g. Page 34, line 12 – Page 35, line 2; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include the processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated.
However, Liu in view of Weckwerth fails to disclose at least one camera, preferably at least two cameras, each arranged so as to have the handpiece in its field of view. 
Kim, in a similar field of endeavor, teaches a laser emission system. Kim teaches it is known to have a camera arranged so as to have the handpiece in its field of view (e.g. Par. [0040]; Fig. 1: camera 200). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include the camera arranged so as to have the handpiece in its field of view as taught by Kim in order to provide the predictable results of viewing the device and the area to be treated. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, further in view of Weckworth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckworth, and further in view of Ota (EP 1031324 – APPLICANT CITED ON IDS), as applied to claim 25 above, and further in view of Elbrecht et al. (US Patent Application Publication 2003/0021124), hereinafter Elbrecht.
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 30, Liu fails to disclose wherein the handpiece is applied to the skin with a pressure greater than or equal to an predetermined pressure. Elbrecht, in a similar field of endeavor, teaches a handpiece for radiating light onto the skin. Elbrecht discloses applying the handpiece to the skin with a pressure greater than or equal to a predetermined pressure in order to provide light treatment (e.g. Par. [0028]: the surface pressure of the handpiece is increased, and when a predetermined threshold is reached, the light source for radiation turns on). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth and Ota to include applying the handpiece to the skin with a pressure greater than or equal to a predetermined pressure as taught by Elbrecht in order to provide the predictable results of turning the light source for treatment on.
 Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2009/0093864) teaches a handpiece for applying energy to tissue. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792